Citation Nr: 0930797	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-30 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a psychiatric disorder.  

2.  Whether there is new and material evidence to reopen a 
claim for service connection for residuals of a concussion.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for anemia.  

4.  Whether there is new and material evidence to reopen a 
claim for service connection for residuals of inguinal 
hernia, status-post repair, to include testicular pain and 
atrophy.

5. Entitlement to service connection for residuals of nasal 
fracture.  




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to January 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in June 2008 (i.e. a 
video hearing).  The hearing transcript has been associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals 
of nasal fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A claim of service connection for a psychiatric disorder 
was denied in July 1989.  The decision was not appealed.  
Evidence presented since the decision is cumulative of 
evidence previously considered and does not raise a 
reasonable possibility of substantiating the claim.

2.  A claim of service connection for residuals of a head 
injury/concussion was denied most recently in July 1989.  The 
decision was not appealed.  Evidence presented since the 
decision does not raise a reasonable possibility of 
substantiating the claim.

3.  A claim of service connection for anemia was denied in 
February 1983.  The decision was not appealed.  Evidence 
presented since the decision does not raise a reasonable 
possibility of substantiating the claim.

4.  A claim of service connection for residuals of inguinal 
hernia was denied in February 1983.  The decision was not 
appealed.  Evidence presented since the February 1983 
decision relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.  

5.  An inguinal hernia had its onset during service; its 
service-connectable residuals are limited to a scar.  


CONCLUSIONS OF LAW

1.  The July 1989 RO decision denying the claim of service 
connection for a psychiatric disorder and residuals of a 
concussion is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1989).




2.  New and material evidence sufficient to reopen the claim 
for service connection for a psychiatric condition has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  New and material evidence sufficient to reopen the claim 
for service connection for residuals of a concussion has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

4.  The February 1983 RO decision denying the claim of 
service connection for anemia and residuals of inguinal 
hernia is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1982).  

5.  New and material evidence sufficient to reopen the claim 
for service connection for anemia has not been presented.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

6.  New and material evidence sufficient to reopen the claim 
for service connection for residuals of inguinal hernia has 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

7.  The criteria of service connection for a residual scar 
from an inguinal hernia, status-post repair, have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regards to the applications to reopen the claims of 
service connection for a psychiatric disorder and residuals 
of a concussion, in August 2005 and August 2006, the agency 
of original jurisdiction (AOJ) sent letters to the Veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include as interpreted by Kent and 
Dingess/Hartman.  The Board notes that the August 2006 letter 
(which provided notice of the effective date and disability 
rating regulations) postdated the initial adjudication.  The 
Board finds that no prejudice resulted, however, because the 
claims were subsequently readjudicated after the provision of 
the letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

With regards to the application to reopen the claim of 
service connection for residuals of inguinal hernia, the 
application to reopen the claim of service connection for is 
granted herein; thus, there is no need to discuss compliance 
with Kent.  In August 2005 and August 2006, the AOJ sent 
letters to the Veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/ Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), for the underlying claim of service 
connection, and, although the August 2006 letter postdated 
the initial adjudication, the claim was subsequently 
readjudicated without taint from the prior decision.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
 
With regard to the application to reopen the claim of service 
connection for anemia, in August 2005 and August 2006, the 
AOJ sent letters to the Veteran providing the notice required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include 
as interpreted by Dingess/Hartman for the underlying claim of 
service connection, and the claim was adjudicated after each 
notice.  The Veteran was subsequently informed that this 
claim was actually an application to reopen (rather than a 
claim of service connection) in the August 2008 Board 
decision and was provided the definitions of "new" and 
"material" and informed of the specific evidence necessary 
to reopen and establish service connection in this case in a 
September 2008 letter and May 2009 Supplemental Statement of 
the Case (SSOC).  Although this notice postdated the initial 
adjudication and the claim was not readjudicated after the 
May 2009 SSOC, the Board finds that no prejudice resulted 
because the Veteran had ample time to submit evidence and 
respond to the notice, and the evidence indicates that the 
Veteran had knowledge of what specific evidence was needed to 
reopen his claim and obtain service connection and was able 
to effectively participate in the appeals process (to include 
through participation in a personal hearing).  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining all available service and post-service medical 
records, obtaining Social Security Administration (SSA) 
records, providing examinations to determine the residuals of 
inguinal hernia, and providing a personal hearing.  The Board 
notes that a VA examination was not conducted for the 
applications to reopen the claims of service connection for a 
psychiatric disorder, residuals of concussion, or anemia.  VA 
does not have a duty to provide the Veteran a VA examination 
if a claim is not reopened, however.  See 38 U.S.C. § 
5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  
The Board does not know of any additional relevant evidence 
which has not been obtained or any further development which 
is necessary; thus, the Board finds the issues ready for 
adjudication.  

Applications to Reopen

Claims of service connection for a psychiatric disorder, 
residuals of concussion, residuals of inguinal hernia, and 
anemia were previously denied.  See February 1983 and July 
1989 rating decisions.  These decisions are final based on 
the evidence then of record.  38 U.S.C. § 4005(c) (1976, 
1988).  38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1989).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  



Psychiatric Disorder 

Service connection for a psychiatric disorder was denied in a 
July 1989 rating decision based on lack of evidence that a 
chronic psychiatric disorder was incurred in service or was 
causally related to service.  Evidence considered at the time 
of this denial included the service medical evidence and 
hospitalization reports which reflected treatment for bipolar 
mood disorder in April 1989.  The Veteran filed an 
application to reopen the claim in 1996.  He failed to submit 
any evidence in support of this application, however, and he 
was subsequently notified that the claim was denied.  See 
November 1996 letter.  The Veteran then filed another 
application to reopen the claim in December 2001:  this is 
the matter currently on appeal.  

Evidence submitted for this application to reopen includes 
SSA, Department of Human Services (DHS), VA, and private 
medical records.  These records generally reflect treatment 
and hospitalizations for a multitude of psychiatric 
disorders, to include schizoaffective disorder, bipolar 
disorder, and substance abuse from 1989 forward.  
Additionally, the medical records reflect the Veteran's 
history of psychiatric problems, to include hearing voices, 
since the "early 1980s".  See, e.g., May 2002 DHS discharge 
summary.  See also 1992 Hargrove Hospitalization summary 
("long history" of psychiatric illness).  Furthermore, the 
VA treatment records, which date from September 1982, 
forward, document a complaint of anxiety in November 1982.  
See November 1982 VA Nursing Care Plan.  Review of the 
November 1982 medical record indicates that the complaint of 
anxiety was in relation to a pending operation, however, 
rather than a chronic problem:  no chronic anxiety disorder 
was diagnosed and the record states the anxiety would be 
lessened by providing additional information on the scheduled 
surgery.  

The evidence submitted in conjunction with the application to 
reopen also includes a statement from the Veteran's brother 
in which he reports his recollection that his brother 
presented psychiatric symptoms such as hallucinations and 
paranoid delusions in 1983.  

Although this evidence is "new," in that it was not 
previously seen, it is not material since it is merely 
cumulative of evidence previously considered by the RO; the 
evidence previously considered already established that the 
Veteran has been treated and hospitalized for a psychiatric 
disorder on multiple occasions since service and already 
included the Veteran's history of a psychiatric disorder 
since October 1980.  The "new" evidence fails to cure the 
defect presented by the previous decisions, namely the lack 
of evidence that a chronic psychiatric disorder onset during 
service or was causally related to service.  

The Board notes that the "new" medical records reflect the 
Veteran's history of psychiatric symptoms since service.  The 
Veteran, as a layperson, is not competent to comment on the 
presence or etiology of a medical disorder, however, and the 
mere recitation of this lay history in medical records does 
not render the history competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); LeShore v. Brown, 8 
Vet. App. 406 (1996).  In this case, the evidence does not 
include any competent findings which suggest that a chronic 
psychiatric disorder onset during service or is causally 
related to service.  The medical evidence is silent as to any 
such connection, and the Board notes that the Veteran's 
brother, who is competent to report observable symptoms, has 
only reported the existence of symptoms suggestive of a 
psychiatric disorder from 1983, forward.  In this case, the 
newly submitted evidence does not suggest that the Veteran's 
psychiatric disorder was manifested either during service or 
within a year after separation or that it is causally related 
to service.  Consequently, new and material evidence has not 
been submitted, and the request to reopen is denied.

Residuals of Concussion

Claims of service connection for residuals of head injury and 
residuals of concussion were denied in February 1983 and July 
1989 rating decisions because, although the evidence 
documented that the Veteran sustained a concussion during 
service, the evidence did not suggest that there were any 
chronic residuals of the in-service head injury/concussion.  

Evidence submitted for this application to reopen includes 
SSA, DHS, private, and VA medical records reporting treatment 
for a variety of medical conditions, to include treatment for 
another concussion in April 1984, and the Veteran's histories 
of residual symptoms of the in-service concussion, to include 
double vision, dizziness, and loss of balance.  

Although this evidence is "new," in that it was not 
previously seen, the evidence is not material because it 
fails to cure the defect presented by the previous decision, 
namely the lack of competent evidence that the Veteran has 
any chronic residuals of the in-service concussion.  The 
Veteran, as a layperson, is not competent to diagnose himself 
with residuals of the in-service concussion, and the mere 
fact that his histories are recorded in a medical document 
does not render the history competent.  See Espiritu, 2 Vet. 
App. at 495; LeShore, 8 Vet. App. at 406.  In this case, the 
medical and SSA records do not report any competent findings 
of residuals of the in-service concussion, and the Board 
notes that the fact that the Veteran's complaints of post-
concussive symptoms do not occur until after the post-service 
concussion in 1984 would make any such finding speculative.  
Consequently, the Board finds that new and material evidence 
has not been submitted, and the request to reopen is denied.

Anemia 

Service connection for anemia was denied in a February 1983 
rating decision because, although the service medical 
evidence reflected the Veteran's history of anemia and a 
finding of probable iron deficiency anemia, the evidence did 
not document any definitive diagnosis or finding of anemia.  

Evidence submitted for this application to reopen includes 
SSA, private, and VA medical records reporting treatment for 
a variety of medical conditions.  These records do not report 
any competent findings of (past or present) anemia, however.  
Thus, although this evidence is "new," in that it was not 
previously seen, the evidence is not material since it fails 
to cure the defect presented by the previous decision, namely 
the lack of competent evidence that the Veteran has ever had 
chronic anemia.  Consequently, the Board finds that new and 
material evidence has not been submitted, and the request to 
reopen is denied request to reopen is denied.

Residuals of Inguinal Hernia 

A claim of service connection for residuals of inguinal 
repair was denied in a February 1983 rating decision because, 
although the service medical evidence reflected a finding of 
hernia in service, the record contained no post-service 
evidence to demonstrate that the in-service hernia had any 
chronic residuals.  Evidence submitted for this application 
to reopen documents that the Veteran underwent a right 
inguinal hernia repair in November 1982, which resulted in 
the development of a scar in the Veteran's lower right 
abdominal quadrant.  The Board finds that this evidence is 
new and material, in that it was previously unseen, it 
relates to an unestablished fact necessary to substantiate 
the claim, namely the existence of a service-connectable 
residual of an inguinal hernia, and it raises a reasonable 
possibility of substantiating the claim.  Thus, the claim is 
reopened.  

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the Veteran notice as to the 
requirements for service connection; the August 2006 rating 
decision considered the matter on the merits; and the 
Veteran's arguments throughout the instant appeal have been 
on the merits.  It is concluded, therefore, that there is no 
prejudice to the Veteran in conducting a de novo review.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The service medical evidence reflects that the Veteran was 
noted to have a mass in the hemiscrotum during an 
appendectomy in November 1981, which was determined to be 
either a right inguinal hernia or a large hydrocele.  X-ray 
testing was ordered, but the results of the X-ray are not 
recorded.  The Veteran was then returned to duty, and the 
service treatment records reflect no further treatment, 
findings, or complaints pertaining to the mass.   

In September 1982, the Veteran sought treatment for pain in 
the right scrotum.  Examination revealed a reducible bulge in 
the right groin area with a palpable mass in the superior 
scrotum that went into the external sphincter, and the 
Veteran was diagnosed with right indirect inguinal hernia.  
The Veteran underwent a right inguinal hernia repair in 
November 1982, and follow-up records indicate that the 
Veteran was found to be stable and was discharged two days 
later.  See generally 1982 VA treatment records

Subsequent medical records reflect normal testicular findings 
and negative findings as to recurred hernia, and, with the 
exception of notations of a resulting scar, the record is 
silent as to any abnormality related to the hernia repair 
until 2005 when the Veteran filed the claim for a scrotum 
condition, manifested by testicular atrophy and testicular 
pain, as a result of the hernia repair.  See, e.g., February 
1993 Chicago Reed treatment record; June 2002 and June 2003 
VA treatment records.  

A VA scar examination was conducted in June 2006.  The 
examination record reflects that the Veteran had a right 
inguinal hernia scar which measured 7.5 centimeters by 5 
millimeters and which was non-tender, non-adherent, non-
inflamed, and non-keloided.  There was also no edema, no skin 
breakdown, and no color change.  

A VA genitourinary examination record was then conducted in 
July 2006.  The record reflects the Veteran's history of mild 
orchalgia since the hernia repair in 1982.  Examination 
revealed normal findings throughout except for some mild 
atrophy and tenderness in the left testes.  The examiner 
diagnosed the Veteran with chronic orchalgia and left 
testicular atrophy. 

After review of the record, the Board finds that service 
connection is warranted for the residual scar from the 1982 
hernia repair based on the evidence that the hernia onset 
during service.  

The Board finds that service connection is not warranted for 
any other claimed residual of the inguinal hernia, status-
post repair, however.  Although the record documents a 
finding of orchalgia and the Veteran's history of orchalgia 
since the 1982 surgery, except pursuant to an exception not 
applicable here, service connection will not be granted for 
pain; there must be a diagnosed or identifiable underlying 
malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 
283, 285 (1999).  In this case, the evidence does not 
indicate that the Veteran has an underlying condition, let 
alone indicate that the underlying condition is secondary to 
the hernia repair.  The Board notes that the Veteran has been 
diagnosed with a mildly atrophied left testicle.  The record 
contains no competent opinion linking the hernia operation to 
the atrophy, however, and the fact that the record documents 
20+ years of normal findings for the genitalia and 
consistently normal findings for the right testicle indicates 
that the atrophied left testicle is not related to the 1982 
surgery.  Thus, the Board finds that although service 
connection is warranted for a residual scar, service 
connection is not warranted for testicular pain or atrophy.  

ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a psychiatric disorder.  The 
request to reopen is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for residuals of concussion.  
The request to reopen is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for anemia.  The request to 
reopen is denied.  

New and material evidence having been received, the claim for 
service connection for residuals of inguinal hernia is 
reopened and service connection for a residual scar, status-
post hernia operation, is granted.  

REMAND

The service medical evidence documents that the Veteran 
sought treatment in April 1981 after his nose was injured by 
a punch.  The examination record reflects that the right side 
of the nasal cavity had a small deformity with slight 
tenderness upon palpation and some minimal deviation to the 
left.  X-ray images revealed a fracture of the nose.  The 
record notes that the Veteran was informed of the fracture 
and was told that there was no need for surgery or fracture 
at that time, though he was warned that he might experience 
nasal blockage at a later date which would require surgery.  

Post-service medical records reflect that the Veteran has 
reported chronic nasal congestion and has been diagnosed with 
rhinitis.  See June 2003 VA treatment record.  Based on the 
evidence of an in-service fracture and the in-service warning 
of possible future nasal blockage, the Board finds that an 
examination with nexus opinion is required.  See 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran 
for a VA examination before an 
appropriate medical practitioner to 
determine the nature and etiology of the 
Veteran's nasal disorder.  The examiner 
is requested to state whether it is at 
least as likely as not that any diagnosed 
disorder (e.g. rhinitis) onset during 
service or is causally related to 
service, particularly the in-service 
nasal fracture.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder should be 
available for review by the examiner in 
conjunction with the examination, and 
this fact should be acknowledged in the 
report.  A complete rationale for all 
opinions expressed must be provided.

2.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


